DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2020 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statements (IDS) submitted on 10/27/2020, 02/02/2021, 08/26/2021 were filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because it exceeds the range of 50 to 150 words in length. Correction is required. See MPEP § 608.01(b).

Claim Objections
Claims 18-20 are objected to because of the following informalities:
The recitation of “spacelocated” (claim 18, line 2; claim 19, line 2; claim 20, line 2) is believed to be --located--.
The recitation of “spacethe” (claim 18, line 7) is believed to be --the--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The recitation of “in which a suction port is formed in at least one of a lower surface and an upper surface thereof” is unclear. The recitation renders the claim indefinite because the term “thereof” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear as to what the recitation “thereof” is referring to. For example, is “thereof” referring to the evaporator? Or the evaporator fan? For examination purposes, the recitation has been considered as --in which a suction port is formed in at least one of a lower surface and an upper surface of the evaporator fan--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cur (US 2012/0291475).
Regarding claim 1, Cur discloses a refrigerator comprising:
a body (100) in which at least one storage space (104 and 102) and a cooling module accommodating space (within mullion 160) are formed;
a door to open and close the at least one storage space (refer to par. 4, lines 5-8); and
a cooling module accommodated in the cooling module accommodating space, wherein the cooling module includes:
a cooling module body containing
a heat radiating part (refer to high pressure side 108) including a compressor (112) that compresses refrigerant, a condenser (113) that condenses the refrigerant compressed by the compressor and a condenser fan (126) that blows air to the condenser, the heat radiating part (108) being disposed eccentrically on one of lateral sides of the cooling module (refer to Fig. 13A);
a heat absorption part (110) including an evaporator (115) that evaporates the refrigerant and an evaporator fan (116) that circulates cold air of the storage space to the evaporator and the storage space, the heat absorption part (110) being disposed at a lateral side of the heat radiating part (refer to Fig. 13A); and
a cooling module barrier (refer to insulating panel 119) to separate the heat radiating part and the heat absorption part.

Regarding claim 6, Cur meets the claim limitations as disclosed above in the rejection of claim 1. Further, Cur discloses wherein the evaporator (115) is disposed horizontally in the cooling module (refer to Fig. 7), and the evaporator includes a refrigerant tube through which the refrigerant passes (refer to Fig. 4A), and at least one heat transfer fin (114) connected to the refrigerant tube. 

Regarding claim 15, Cur meets the claim limitations as disclosed above in the rejection of claim 1. Further, Cur discloses wherein the cooling module body forms an outer surface (118) of the cooling module and is accommodated in the cooling module accommodating space, and the cooling module body includes
a lower body and an upper body spaced apart from each other in a longitudinal direction (refer to Fig. 6B below);
a pair of side bodies spaced apart from each other in a lateral direction (refer to Fig. 6B below), 
a rear body (rear wall) connecting rear portions of the pair of side bodies,
a front body (front wall) connecting front portions of the pair of side bodies, and
wherein the heat radiating part (108) and the heat absorption part (110) are disposed between the pair of side bodies.


    PNG
    media_image1.png
    275
    517
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cur (US 2012/0291475) in view of Dunkel (DE 1161921 B, as provided by Applicant; refer to the attached translation).
Regarding claim 2, Cur meets the claim limitations as disclosed above in the rejection of claim 1. Further, Cur discloses wherein the at least one storage space includes a freezing space (102) and a refrigerating space (104), and the body includes a body barrier (160) to separate the freezing space and the refrigerating space, wherein the cooling module accommodating space is formed to extend in a lateral direction (refer to Fig. 13A), but fails to explicitly disclose formed on a rear side of the body barrier.
However, Dunkel teaches that it is known in the art of refrigeration, to provide a refrigerator including a body barrier (refer to a portion of the body barrier as can be seen from Fig. 2 below), wherein a cooling module accommodating space (module 7, including at least components 10, 12 and 11) is formed on a rear side of the body barrier (refer to Fig. 2 below).
One having ordinary skill in the art of refrigeration would recognize that by providing the cooling module accommodating space formed on a rear side of the body barrier, it will allow for one of the refrigerating space or the freezing space to have a bigger storage area.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Cur such that the cooling module accommodating space is formed on a rear side of the body barrier, in order to allow for one of the refrigerating space or the freezing space to have a bigger storage area in view of the teachings by Dunkel along with the knowledge generally available to one having ordinary skill in the art of refrigeration.


    PNG
    media_image2.png
    300
    446
    media_image2.png
    Greyscale


Regarding claim 3, Cur as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Cur as modified discloses wherein the cooling module (refer to the cooling module with space 7 as taught by Dunkel) has a height higher than a height of the body barrier (refer to annotated Fig. 2 above as taught by Dunkel).

Regarding claim 4, Cur as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Cur as modified discloses wherein the condenser (refer to condenser 11 as taught by Dunkel) faces the body barrier in a front-rear direction (refer to Fig. 2 by Dunkel).

Regarding claim 5, Cur as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Cur as modified discloses the evaporator, but fails to explicitly disclose wherein the evaporator is spaced apart from a rear end of the 
However, it appears that the refrigerator of Cur as modified would operate equally well with the evaporator being spaced apart from a rear end of the body barrier in a front-rear direction, and wherein a distance between a rear end of the body barrier and the evaporator is shorter than a length of the body barrier in the front-rear direction. Further, applicant has not disclosed that the evaporator being spaced apart from a rear end of the body barrier in a front-rear direction, and wherein a distance between a rear end of the body barrier and the evaporator is shorter than a length of the body barrier in the front-rear direction solves any stated problem or is for any particular purpose, indicating simply that the evaporator may be spaced apart from a rear end of the body barrier in a front-rear direction, and a distance between a rear end of the body barrier and the evaporator may be shorter than a length of the body barrier in the front-rear direction.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Cur such that the evaporator is spaced apart from a rear end of the body barrier in a front-rear direction, and wherein a distance between a rear end of the body barrier and the evaporator is shorter than a length of the body barrier in the front-rear direction because it appears to be an arbitrary design consideration which fails to patentably distinguish over Cur.

Regarding claim 11, Cur meets the claim limitations as disclosed above in the rejection of claim 1. Further, Cur discloses the condenser fan, the compressor and the condenser, but fails to explicitly disclose wherein the condenser fan is disposed in front of the condenser, the compressor is disposed in front of the condenser fan, and the condenser fan faces the condenser and the compressor in the front-rear direction.
However, Dunkel teaches that it is known in the art of refrigeration (refer to Fig. 2), to provide a condenser fan (12) disposed in front of a condenser (11, Fig. 2, wherein when standing in front of wall 2, said fan 12 can be seen in front of the condenser), a compressor (10) is disposed in front of the condenser fan (when viewed from wall 2), and the condenser fan faces the condenser (when viewed from wall 2) and the compressor in the front-rear direction (in the front-rear direction, which will be considered when viewed from door 5 to wall 2, the condenser fan faces the compressor).
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Cur such that the condenser fan is disposed in front of the condenser, the compressor is disposed in front of the condenser fan, and the condenser fan faces the condenser and the compressor in the front-rear direction as taught by Dunkel, since it is a simple substitution of one known configuration for another, in order to obtain a predictable result of efficiently providing better airflow and space in the heat radiating part.

Claims 7-8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cur (US 2012/0291475) in view of Kim (US 2010/0139309).
Regarding claim 7, Cur meets the claim limitations as disclosed above in the rejection of claim 1. Further, Cur discloses wherein the at least one storage space includes a freezing space (102) and a refrigerating space (102), and the body includes a body barrier (160) to separate the freezing space and the refrigerating space, but fails to explicitly disclose  wherein the evaporator includes a freezing space evaporator that cools the freezing space, and a refrigerating space evaporator that cools the refrigerating space, and wherein the cooling module further includes a heat absorption part barrier to separate the freezing space evaporator and the refrigerating space evaporator.
However, Kim teaches a refrigerator (refer to Fig. 3), wherein a cooling module (comprised by 100, 200 and 300) includes a freezing space evaporator (110) that cools a freezing space, and a refrigerating space evaporator (210) that cools a refrigerating space, and wherein the cooling module further includes a heat absorption part barrier (refer to the last sentence of par. 44, wherein freezing chamber 100 and the refrigerating chamber 200 of the module are covered by an insulating wall) to separate the freezing space evaporator and the refrigerating space evaporator.
One having ordinary skill in the art of refrigeration would recognize that by providing a freezing space evaporator and a refrigerating space evaporator, it will allow each compartment (refrigerating space and the freezing space) to be at different controlled temperatures, and therefore, increasing the cooling efficiency of the refrigerator. 
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Cur such that the evaporator 

Regarding claim 8, Cur as modified meets the claim limitations as disclosed above in the rejection of claim 7. Further, Cur as modified discloses the freezing space evaporator and the refrigerating space evaporator, but fails to explicitly disclose wherein a length of the freezing space evaporator in the lateral direction is greater than a length of the refrigerating space evaporator in the lateral direction.
However, it appears that the refrigerator of Cur as modified would operate equally well with a length of the freezing space evaporator in the lateral direction being greater than a length of the refrigerating space evaporator in the lateral direction. Further, applicant has not disclosed that the dimensions claimed solves any stated problem, indicating simply that the length L3 of the freezing space evaporator 34C in the lateral direction X may be greater than the length L4 of the refrigerating space evaporator 34D in the lateral direction X.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Cur such that a length of the freezing space evaporator in the lateral direction is greater than a length of the 

Regarding claim 17, Cur meets the claim limitations as disclosed above in the rejection of claim 1. Further, Cur discloses wherein the at least one storage space includes a freezing space (102) and a refrigerating space (104), and the body includes a body barrier (160) to separate the freezing space and the refrigerating space in the longitudinal direction, but fails to explicitly disclose wherein the evaporator includes a freezing space evaporator to cool the freezing space, and a refrigerating space evaporator to cool the refrigerating space, wherein the evaporator fan includes a freezing fan disposed above the freezing space evaporator, and a refrigerating fan disposed above the refrigerating space evaporator and spaced apart from the freezing fan in a horizontal direction.
However, Kim teaches a refrigerator (refer to Figs. 1-2), comprising a freezing space evaporator (110) to cool a freezing space, and a refrigerating space evaporator (210) to cool a refrigerating space, and also including a freezing fan (115), and a refrigerating fan (215) spaced apart from the freezing fan in a horizontal direction.
One having ordinary skill in the art of refrigeration would recognize that by providing a freezing space evaporator and a refrigerating space evaporator, it will allow each compartment (refrigerating space and the freezing space) to be at different controlled temperatures, and therefore, increasing the cooling efficiency of the refrigerator. 

Further, the disclosure of the instant invention fails to provide criticality to having the freezing fan above the freezing space evaporator, and the refrigerating fan above the refrigerating space evaporator, since applicant has not disclosed that having said fans above their respective evaporators solves any stated problem or is for any particular purpose, indicating simply that the evaporator fan may include a freezing fan disposed above the freezing space evaporator, and a refrigerating fan disposed above the refrigerating space evaporator and spaced apart from the freezing fan in a horizontal direction.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Cur such that the freezing fan is disposed above the freezing space evaporator, and the refrigerating fan is disposed above the refrigerating space evaporator because it appears to be an arbitrary design consideration which fails to patentably distinguish over Cur.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cur (US 2012/0291475).
Regarding claim 10, Cur meets the claim limitations as disclosed above in the rejection of claim 1. Further, Cur discloses wherein the heat absorption part (110) includes a heat absorption part insulating material (insulating material from insulating panel 119) to insulate the evaporator, and also discloses an insulating material of the body (refer to par. 6, lines 3-4), but fails to explicitly disclose wherein the heat absorption part insulating material is thinner than an insulating material of the body.
However, it appears that the refrigerator of Cur as modified would operate equally well with the heat absorption part insulating material being thinner than an insulating material of the body. Further, applicant has not disclosed that the heat absorption part insulating material being thinner than an insulating material of the body solves any stated problem or is for any particular purpose, indicating simply that the heat absorption part insulating material may be thinner than an insulating material of the body.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Cur such that the heat absorption part insulating material is thinner than an insulating material of the body because it appears to be an arbitrary design consideration which fails to patentably distinguish over Cur.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cur (US 2012/0291475) in view of Kesling (US 3,216,217).
Regarding claim 16, Cur meets the claim limitations as disclosed above in the rejection of claim 1. Further, Cur discloses the evaporator fan, but fails to explicitly 
However, Kesling teaches that it is known in the art of refrigeration, to provide a refrigerator including a centrifugal fan (56) in which a suction port is formed in a lower surface of the evaporator fan (refer to Fig. 2), and in which a discharge port is formed in a portion other than the upper surface and the lower surface, wherein at least a portion of the centrifugal fan (56) is disposed over the evaporator to overlap with the evaporator in the longitudinal direction (refer to Fig. 2, wherein the centrifugal fan is disposed above the evaporator 38).
One having ordinary skill in the art of refrigeration would recognize that by providing a centrifugal fan over the evaporator, it will create a higher pressure and steadier airflow.  
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Cur such that the evaporator fan is a centrifugal fan as taught by Kesling in which a suction port is formed in at least one of a lower surface and an upper surface of the evaporator fan, and in which a discharge port is formed in a portion other than the upper surface and the lower surface, wherein at least a portion of the centrifugal fan is disposed over the evaporator to overlap with the evaporator in the longitudinal direction, in order to create a higher .

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cur (US 2012/0291475), Kim (US 2010/0139309), and further in view of Gorz (US 8,959,946).
Regarding claim 18, Cur as modified meets the claim limitations as disclosed above in the rejection of claim 17. Further, Cur as modified discloses the body and the cooling module, but fails to explicitly disclose wherein the body includes an upper outlet duct located at an upper one among the refrigerating space and the freezing space, the upper outlet duct including a plurality of upper discharge holes through which cold air blown from the heat absorption part is discharged, and wherein the cooling module is formed with an upper inlet through which the cold air of the upper one among the refrigerating space and the freezing space is sucked into the heat absorption part.
However, Gorz further teaches a refrigerator, comprising an upper outlet duct (refer to Fig. 1) located at an upper one among the refrigerating space and the freezing space, the upper outlet duct including a plurality of upper discharge holes (54) through which cold air blown from a heat absorption part (26) is discharged, and wherein a cooling module is formed with an upper inlet (30) through which the cold air of the upper one among the refrigerating space and the freezing space is sucked into the heat absorption part (refer to Fig. 1), in order to guide cooling air from the evaporator (refer to col. 3, lines 62-66).


Regarding claim 19, Cur as modified meets the claim limitations as disclosed above in the rejection of claim 17. Further, Cur as modified discloses the body, but fails to explicitly disclose wherein the body includes a lower inlet duct located at a lower one among the refrigerating space and the freezing space, the lower inlet duct including a lower inlet through which cold air is sucked in from the lower one among the refrigerating space and the freezing space, and guides the cold air sucked into the lower inlet to the heat absorption part.
However, Gorz further teaches a refrigerator, comprising a lower inlet duct (refer to Fig. 1) located at a lower one among the refrigerating space and the freezing space, the lower inlet duct including a lower inlet (30) through which cold air is sucked in from the lower one among the refrigerating space and the freezing space, and guides the cold air sucked into the lower inlet to the heat absorption part, in order to guide the cooled air into the evaporator (refer to col. 3, lines 62-66).


Regarding claim 20, Cur as modified meets the claim limitations as disclosed above in the rejection of claim 17. Further, Cur as modified discloses the body, but fails to explicitly disclose wherein the body includes an upper outlet duct located at a lower one among the refrigerating space and the freezing space, the upper outlet duct including a plurality of lower discharge holes through which cold air blown from the heat absorption part is discharged, and wherein the cooling module further includes a connecting duct connecting a discharge hole of one of the freezing fan and the refrigerating fan corresponding to the lower one among the refrigerating space and the freezing space, and the upper outlet duct.
However, Gorz further teaches a refrigerator, comprising an upper outlet duct (including holes 54) located at a lower one among a refrigerating space and a freezing space, the upper outlet duct including a plurality of lower discharge holes (54) through which cold air blown from a heat absorption part (26) is discharged, and wherein a cooling module (including evaporator 24) further includes a connecting duct (30) connecting a discharge hole of fan (25) corresponding to the lower one among the 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Cur by providing an upper outlet duct located at a lower one among the refrigerating space and the freezing space, the upper outlet duct including a plurality of lower discharge holes through which cold air blown from the heat absorption part is discharged, and wherein the cooling module further includes a connecting duct connecting a discharge hole of one of the freezing fan and the refrigerating fan corresponding to the lower one among the refrigerating space and the freezing space, and the upper outlet duct in view of the teachings by Gorz, in order to guide the cooled air into the evaporator.

Allowable Subject Matter
Claims 9 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763